Name: Commission Regulation (EC) No 597/98 of 16 March 1998 amending Regulation (EC) No 94/98 on olive oil storage contracts for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  distributive trades;  agricultural structures and production;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities17. 3. 98 L 79/13 COMMISSION REGULATION (EC) No 597/98 of 16 March 1998 amending Regulation (EC) No 94/98 on olive oil storage contracts for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in particular Article 20d(3) and (4) thereof, Whereas Commission Regulation (EC) No 94/98 (3), as last amended by Regulation (EC) No 504/98 (4), opened the possibility of conclusion of olive oil storage contracts with producer groups and associations recognised pursuant to Council Regulation (EEC) No 1360/78 (5), as last amended by Regulation (EC) No 3669/93 (6), that hold Community olive oil produced by their own members and have appropriate storage facilities; whereas to increase the amount of oil that can be stored the restriction to oil produced by group members should be dropped; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In Article 2(1) of Regulation (EC) No 94/98, produced by their own members' is deleted and a subparagraph is added reading Contracts shall cover oil marketed by the group or association referred to above.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 206, 16. 8. 1996, p. 11. (3) OJ L 9, 15. 1. 1998, p. 25. (4) OJ L 63, 4. 3. 1998, p. 15. (5) OJ L 166, 23. 6. 1978, p. 1. (6) OJ L 338, 31. 12. 1993, p. 26.